157 S.W.3d 341 (2005)
Maria M. ROSSI, Claimant/Appellant,
v.
DIVISION OF EMPLOYMENT SECURITY, Respondent.
No. ED 85435.
Missouri Court of Appeals, Eastern District, Division Five.
February 22, 2005.
Maria M. Rossi, Catawissa, MO, for Appellant.
James P. Stephens, Stover, MO, Cynthia A. Quetsch, Jefferson City, MO, for Respondent.
GEORGE W. DRAPER III, Chief Judge.
Maria Rossi (Claimant) appeals the decision of the Labor and Industrial Relations Commission (Commission) regarding her unemployment benefits. The appeal is dismissed.
A deputy with the Division of Employment Security concluded that Claimant had been overpaid $2,155 in unemployment benefits, because she had received benefits during a period she earned wages. The deputy also concluded that Claimant's failure to report her earnings was willful and canceled her wage credits prior to January 6, 2004. Claimant filed an appeal to the Appeals Tribunal, which dismissed her appeal after she failed to participate in a telephone conference hearing. She then filed an application for review with the Commission, which affirmed the Tribunal's dismissal. The Commission mailed its decision to Claimant on August 13, 2004. *342 Claimant filed a notice of appeal to this Court on November 9, 2004.
A claimant has twenty days to file an appeal from a final decision of the Commission. Section 288.210, RSMo 2000. The Commission's decision becomes final ten days after the date it is mailed to the parties. Section 288.200.2, RSMo 2000. Here, the Secretary for the Commission mailed its decision to Claimant on August 13, 2004. The decision became final ten days later and the notice of appeal was due twenty days thereafter on Monday, September 13, 2004. Sections 288.200, 288.210, 288.240, RSMo 2000. The Secretary to the Commission has certified that Claimant filed her notice of appeal on November 9, 2004, well after the notice of appeal was due.
This Court has a duty to determine sua sponte whether it has jurisdiction. Rissman v. V S M Abrasives Corp., 136 S.W.3d 851 (Mo.App. E.D.2004). We issued an order directing Claimant to show cause why this appeal should not be dismissed as untimely. Claimant has failed to file a response.
Section 288.210 sets forth stringent guidelines for the filing of the notice of appeal and fails to make any provision for late filing. Phillips v. Clean-Tech, 34 S.W.3d 854, 855 (Mo.App. E.D.2000). An untimely notice of appeal in an unemployment case deprives this Court of jurisdiction to entertain the appeal. Thomas v. St. Martin's Childcare Center, 127 S.W.3d 704, 705 (Mo.App. E.D.2004).
The appeal is dismissed for lack of jurisdiction.
LAWRENCE G. CRAHAN, and GLENN A. NORTON, JJ., concur.